DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bosshart, US Publication No. 2013/0125078.

Regarding Claim 8, Bosshart teaches a system, comprising: 
a processor (Bosshart paragraph [0042], see central processing unit); and 
a memory including instructions (Bosshart paragraph [0043], see program memory) that when executed by the processor, cause the processor to perform operations to: 
providing a cursor in association with a design layout (Bosshart paragraphs [0057] and  [0067], wherein a cursor is provided to be controlled by a user for interaction with a circuit layout); 
in response to receiving a follow-the-cursor (FTC) command at a first position in the design layout, create a first trace in the design layout where the cursor is displayed (Bosshart paragraphs [0068]-[0070], wherein a first wire segment is drawn following the cursor); 
in response to receiving a start command for point-to-point routing at a second position in the design layout (Bosshart paragraphs [0068]-[0070], wherein the user may provide an input, i.e. clicking the mouse, to indicate the endpoint of a wire segment and the start of the next wire segment): 
complete the first trace at the second position (Bosshart paragraph [0068], wherein the wire segment is drawn upon the provided user input); and 
provide an indicator at the second position (Bosshart Fig. 7c, wherein an indicator is provided that marks the endpoint of a wire segment); 
in response to receiving an end command for point-to-point routing at a third position in the design layout (Bosshart paragraph [0071], wherein a “complete wire” or end command may be issued by the user at a termination point): 
create a second trace in the design layout where the cursor is displayed (Bosshart paragraph [0072], wherein a final wire segment is drawn from the final endpoint to the termination point); and 
create a third trace in the design layout, wherein the third trace is routed from the first trace to the second trace (Bosshart paragraphs [0068]-[0070], wherein the route includes wire segments that connect the first wire segment and the final wire segment).



Regarding Claim 10, Bosshart further teaches model a pre-existing circuit element in the design layout (Bosshart paragraph [0051], wherein circuit elements within the layout are modeled, e.g. subchips), wherein the second position is located on a first side of the pre-existing circuit element and the third position is located on a second side of the pre-existing circuit element opposite to the first side (Bosshart Fig. 4d, wherein start and end locations of wire segments may be on opposite sides of pre-existing circuit elements, the example in Fig. 4d being start and end locations on opposite sides of subchip 50(4)), and wherein the fly-line is displayed over the pre-existing circuit element (Bosshart paragraph [0058], wherein airlines may be drawn between source and destination points over components as shown in Fig. 4d).

Regarding Claim 11, Bosshart further teaches wherein routing the third trace creates the third trace to route around a third side of the pre-existing circuit element located between the first side and the second side in a single layer of the design layout (Bosshart Figs. 4d, 7c, and 8c and paragraphs [0012] and [0068]-[0072], wherein routing is performed around the subchip in one or more directions, one direction indicating only a single layer being traversed).



Regarding Claim 13, Bosshart further teaches wherein the start command is received with the cursor stationary at the second position and the end command is received with the cursor stationary at the third position (Bosshart paragraph [0068], wherein the user performed clicks are at stationary positions).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bosshart, US Publication No. 2013/0125078 in view of Giffel, US Publication No. 2011/0029944.

Regarding Claim 1, Bosshart teaches a method, comprising: 
in response to receiving a selection of a first position in a design layout comprising circuit elements (Bosshart paragraph [0068], wherein a wire segment is routed based on a user defined input at a starting node, e.g. a “draw” command), routing a trace in the design layout in a first routing mode from the first position to a second position by following a cursor over a first user-defined path (Bosshart paragraph [0068], wherein the wire segment is drawn following the cursor of the user in a first direction or routing mode); 
switching from the first routing mode to a second routing mode while the cursor remains at the second position (Bosshart paragraphs [0068]-0072], wherein the user may click at a desired endpoint, which causes the routing direction or mode to change while the cursor is still at the desired endpoint); 
following a second user-defined path defined by the cursor from the second position to a third position in the design layout (Bosshart paragraph [0068], wherein the wire segment is drawn following the cursor of the user); 
switching from the second routing mode to the first routing mode while the cursor remains at the third position (Bosshart paragraphs [0068]-0072], wherein the user may click at a desired endpoint, which causes the routing direction or mode to change while the cursor is still at the desired endpoint); 
in response to switching from the second routing mode to the first routing mode, linking the trace from the second position to the third position (Bosshart paragraphs [0068]-[0070], wherein wire segments are determined and frozen when the user clicks); and 
routing, by a processing device, the trace in the design layout in the first routing mode from the third position to a fourth position by following the cursor over a third user- defined path (Bosshart paragraph [0068], wherein the wire segment is drawn following the cursor of the user).
Bosshart does not explicitly teach linking the trace from the second position to the third position based on locations of the circuit elements disposed between the second position and the third position.
Giffel teaches linking the trace from the second position to the third position based on locations of the circuit elements disposed between the second position and the third position (Giffel paragraph [0009], wherein routes are generated linking a source and destination point while avoiding obstacles).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bosshart and Giffel to apply the known technique of obstacle avoidance when routing wire segments as taught by Giffel to improve on the routing of wire segments as taught by Bosshart, yielding the predictable results of an improved routing solution that meets design constraints and specifications.

Regarding Claim 2, Bosshart further teaches wherein following the second user-defined path from the second position to the third position includes displaying a fly-line from the second position to a current location of the cursor over any intervening circuit elements in the design layout between the second position and the current location of 

Regarding Claim 3, Bosshart further teaches wherein the first user-defined path over which the trace is routed in the first routing mode traverses at least two layers in the design layout (Bosshart paragraphs [0065]-[0066], wherein routing occurs over multiple layers).

Regarding Claim 4, Bosshart further teaches wherein linking the trace between the second position and the third position in the second routing mode includes traversing at least two layers in the design layout (Bosshart paragraphs [0065]-[0066], wherein routing occurs over multiple layers).

Regarding Claim 5, Bosshart further teaches wherein the first position is a pin on a chip in the design layout (Bosshart paragraphs [0011], [0068] and [0090], wherein the starting nodes are subchip pins).

Regarding Claim 7, Bosshart further teaches wherein switching from the first routing mode to the second routing mode is performed in response to receiving a first indication that the second position is a jump start position and wherein switching from the second routing mode to the first routing mode is performed in response to receiving a second indication that the third position is a jump end position (Bosshart paragraph 

Regarding Claim 15, Bosshart teaches a non-transitory computer readable storage medium (Bosshart paragraph [0043], see program memory) including instructions that are executable by a processor to perform operations comprising: 
creating a trace in a design layout based on a location of a cursor relative to the design layout (Bosshart paragraphs [0068]-[0070], wherein a first wire segment is drawn following the cursor); 
while creating the trace based on the location of the cursor, receiving a start command for routing the trace in a point-to-point mode when the cursor is located at a first position in the design layout (Bosshart paragraphs [0068]-[0070], wherein the user may provide an input, i.e. clicking the mouse, to indicate the endpoint of a wire segment and the start of the next wire segment); 
following the cursor to a second position in the design layout without extending the trace from the first position (Bosshart paragraph [0068], wherein the wire segment is not extended until the user provides the input to freeze the wire segment); 
receiving an end command for routing the trace in the point-to-point mode when the cursor is located at the second position (Bosshart paragraph [0071], wherein a “complete wire” or end command may be issued by the user at a termination point).

Giffel teaches linking the trace from the first position to the second position around any pre- existing circuit elements in the design layout (Giffel paragraph [0009], wherein routes are generated linking a source and destination point while avoiding obstacles).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bosshart and Giffel to apply the known technique of obstacle avoidance when routing wire segments as taught by Giffel to improve on the routing of wire segments as taught by Bosshart, yielding the predictable results of an improved routing solution that meets design constraints and specifications.

Regarding Claim 16, Bosshart further teaches wherein the operations further comprise: 
creating the trace from the second position to a third position based on a path taken by the cursor relative to the design layout (Bosshart paragraph [0068], wherein the wire segment is drawn following the cursor of the user).

Regarding Claim 17, Bosshart further teaches wherein following the cursor includes displaying a fly-line from the first position to a current location of the cursor relative to the design layout that overlays any of the pre-existing circuit elements located between the first position and the current location (Bosshart paragraph [0058], wherein 

Regarding Claim 18, Bosshart further teaches wherein linking the trace from the first position to the second position causes the trace to traverse at least two layers in the design layout (Bosshart paragraphs [0065]-[0066], wherein routing occurs over multiple layers).

Regarding Claim 20, Bosshart further teaches wherein the start command and the end command are received via a hardware defined input codes (Bosshart paragraph [0068], wherein the user provided input is a hardware input, e.g. mouse click).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bosshart modified by Giffel as applied to claim 1 above, and further in view of McComber et al., hereinafter McComber, US Publication No. 2017/0249413.

Regarding Claim 6, Bosshart modified by Giffel does not explicitly teach wherein the first position defines a portion of a trunk trace that is initially unconnected to another circuit element in the design layout.
McComber teaches wherein the first position defines a portion of a trunk trace that is initially unconnected to another circuit element in the design layout (McComber Fig. 5A and paragraph [0073], wherein connections are made from pins to a trunk, the trunk initially being unconnected to any other circuit element).
.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bosshart as applied to claim 8 above, and further in view of Goh et al., hereinafter Goh, US Patent No. 8,924,913.

Regarding Claim 14, Bosshart does not explicitly teach wherein the cursor follows touch-screen input.
Goh teaches wherein the cursor follows touch-screen input (Goh Col. 5, Lines 39-41 and Col. 8, Lines 21-30, wherein the input device may be a touch-screen).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bosshart and Goh because it would only involve simple substitution of the mouse cursor as taught by Bosshart with the touch-screen as taught by Goh, yielding the predictable results of alternative options to implement the pointing device as taught in Bosshart paragraph [0042].

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bosshart modified by Giffel as applied to claim 15 above, and further in view of Gentry et al., hereinafter Gentry, US Publication No. 2013/0263073.

Regarding Claim 19, Bosshart modified by Giffel further teaches wherein linking the trace from the first position to the second position generates the trace in a single layer of the design layout (Bosshart paragraph [0068], wherein routing in a single direction is in a single layer).
Bosshart modified by Giffel does not explicitly teach shifts at least one of the pre-existing circuit elements to a different layer of the design layout.
Gentry teaches shifts at least one of the pre-existing circuit elements to a different layer of the design layout (Gentry paragraph [0067], wherein routes may be modified by changing their layers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bosshart and Giffel and Gentry to apply the known technique of the modification of routing by Gentry to improve on the routing as taught by Bosshart and Giffel, yielding the predictable results of an improved routing solution and reduced design time.





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC D LEE whose telephone number is (571)270-7098.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC D LEE/Primary Examiner, Art Unit 2851